Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "the first shoulder tie bars" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This claim is only dependent on claims 1 and 3, which only define ‘second shoulder tie bars’ in claim 3, line 3 and do not previously define ‘the first shoulder tie bars’. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0016437 A1) in view of Chen (US 2014/0318675 A1)
Regarding claim 1, Ito teaches a tire (Para. [0017]; The description of ‘for running on rough terrain’ in the preamble is intended use and doesn’t require structure no shown by Ito and Ito would be capable of being used as a tire for running on rough terrain) comprising a tread portion (Fig. 1), wherein the tread portion includes a crown region (Fig. 1, Region in center of tread with blocks 10a to 10e), middle regions (Fig. 1, region in intermediate area of tread with blocks 20a to 20d), and shoulder regions (Fig. 1, region in outside area of tread with blocks 30a to 30e), the crown region has a center portion thereof positioned on a tire equator (Fig. 1, Ref. Num. CL), the crown region is provided with a plurality of crown blocks (Fig. 1, Ref. Num. 10a to 10e), each of the middle regions is provided with a plurality of middle blocks (Fig. 1, Ref. Num. 20a to 20d), each of the shoulder regions is provided with a plurality of shoulder blocks (Fig. 1, Ref. Num. 30a to 30e), and that each of the middle blocks is connected with at 
In an analogous art, Chen teaches a tire for cross-country racing (Para. [0024]) where the crown region (Fig. 2, Ref. Num. A) covers 1/3 of the tread width (Para. [0024]), where the two middle regions (Fig. 2, Ref. Num. B) cover 1/3 of the tread width (Para. [0024]), which would be 1/6 each, and where the two shoulder regions (Fig. 2, Ref. Num. C) covers 1/3 of the tread width (Para. [0024]), which would be 1/6 each. Chen also teaches that a land ratio of the crown region is 20%-25% (Para. [0024]) and that the land ratio of the shoulder regions is 25%-30% (Para. [0024]). This means that the land ratio of the shoulder region is in between 100% and 150% of the land ratio of the central region. Chen does not expressly disclose a value of 90% to 115%; however, it would have been obvious to a person of ordinary skill in the art to configure the land ratio of the shoulder region as a percent of the crown region within the claimed range since Chen discloses the land ratio of the shoulder region as a percent of the crown region as between 100% and 150% (Para. [0024]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito with Chen in order to have the crown region cover 1/3 of the tread with and each of the shoulder and middle regions cover 1/6 of the tread width and for the shoulder region to have a land ratio that is 20%-25% for the crown region and 25% to 30% for the shoulder region. This modification will ensure that the crown and shoulder regions will contact the ground with a large enough area to ensure traction and stability.


    PNG
    media_image1.png
    576
    215
    media_image1.png
    Greyscale


	Regarding claim 3, Ito teaches that the shoulder tie bars include second shoulder tie bars (See annotated figure 1 below) that extend from one middle block (Fig. 1, Ref. Num. 20c) to be connected with two different shoulder blocks (Fig. 1, Ref. Num. 30c, 30d).

    PNG
    media_image2.png
    576
    217
    media_image2.png
    Greyscale

	Regarding claim 4, teaches that the shoulder tie bars include second shoulder tie bars (See annotated figure 1 above) that extend from one middle block (Fig. 1, Ref. Num. 20c) to be connected with two different shoulder blocks (Fig. 1, Ref. Num. 30c, 30d) and are located in a different section of the tire from the first shoulder tie bars in the circumferential direction as shown by the annotated figure below. Ito also teaches that the tire has first block groups and second block groups (See annotated figure 1 below) arranged alternatively in the tire circumferential direction where each of the first block groups is formed by one shoulder 27block connected with two middle blocks by two first shoulder tie bars, and each of the second block groups is formed by one middle block connected with two shoulder blocks by two second shoulder tie bars.

    PNG
    media_image3.png
    1105
    283
    media_image3.png
    Greyscale


	Regarding claim 6, Ito teaches that a width perpendicular to the longitudinal direction of each of the shoulder tie bars is 50% or more of a length in the tire axial direction of the shoulder blocks (Fig. 1, shoulder tie bars). The figure shows that the tie bar width of the tire bar starts on the most axial inside 
	Regarding claim 7, Ito teaches that at least one of the middle blocks (Fig. 1, Ref. Num. 20a to 20d) and the shoulder blocks (Fig. 1, Ref. Num. 30a to 30e) include a stepped ground contacting surface including a first top surface (Fig. 1, Ref. Num. 21, 31) and a second top surface (Fig. 1, Ref. Num. 20s, 30s) having a smaller block height that the first top surface (Fig. 2, Ref. Num. 10s, 11 (while not the shoulder block is not shown, Para. 30 describes them as having a similar shape); Fig, 4, Ref. Num. 20s, 21).
	Regarding claim 8, Ito teaches that a groove is provided between the first and second top surfaces that includes a pair of axial portions (Fig. 1, Ref. Num. 23, 33).
	Regarding claim 10, Ito does not teach that the land ratio of the middle regions is 95% or more and 105% or less of a land ratio of the crown region. 
In an analogous art, Chen teaches that the land ratio of the crown region is 20%-25% (Para. [0024}) and that the land ratio of the middle region is 15%-20% (Para. [0024]). This means that the land ratio of the middle region is in between 60% and 100% of the land ratio of the central region. Chen does not expressly disclose a value of 95% to 105%; however, it would have been obvious to a person of ordinary skill in the art to configure the land ratio of the middle region as a percent of the crown region within the claimed range since Chen discloses the land ratio of the middle region as a percent of the crown region as between 60% and 100% (Para. [0024]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito with Chen in order to have a land ratio that is 20%-25% for the crown region and 15% to 20% for the middle region. This modification will ensure that the middle regions contacts the ground with a small area and that the crown region will contact the ground with a large enough area to ensure traction and stability.


    PNG
    media_image3.png
    1105
    283
    media_image3.png
    Greyscale


	Regarding claim 14, Ito teaches that each of the crown blocks is connected with two middle blocks by a pair of the crown tie bars (Fig. 1, Ref. Num. 10a to 10e, 20a to 20d) and the pair of crown tie bars is formed as a substantially v-shape convex inwardly in the tire axial direction.
	Regarding claim 15, Ito teaches that the pair of the crown tie bars include a first crown portion connected with one of the middle blocks on one side and a second crown portion connected with one of the middle blocks on the other side (See annotated figure 1 below), and the first crown portion and the second crown portion are connected with the crown block such that the first crown portion and the second crown portion are separated without intersecting with each other (See annotated figure 1 below).

    PNG
    media_image4.png
    194
    255
    media_image4.png
    Greyscale

Claims 1, 7, 8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2012/0024440 A1) in view of Chen (US 2014/0318675 A1) and Hikita (US 2015/0122383 A1).
Regarding claim 1, Ishida teaches a tire for running on rough terrain (Para. [0026]) comprising a tread portion (Fig. 2), wherein the tread portion includes a crown region (Fig. 2, Region in center of tread with blocks Bc), middle regions (Fig. 1, region in intermediate area of tread with blocks Bm), and shoulder regions (Fig. 1, region in outside area of tread with blocks Bs), the crown region has a center portion thereof positioned on a tire equator (Fig. 1, Ref. Num. C), the crown region is provided with a plurality of crown blocks (Fig. 1, Ref. Num. 1Bc), each of the middle regions is provided with a plurality of middle blocks (Fig. 1, Ref. Num. Bm), and each of the shoulder regions is provided with a plurality of shoulder blocks (Fig. 1, Ref. Num. Bs). However, Ishida does not teach that the crown region convers 1/3 of the tread width and that each of the shoulder and middle regions cover 1/6 of the tread width, that there are shoulder and crown tie bars, nor that the land ratio of the shoulder regions is 90% or more and 115% or less of a land ratio of the crown region.
In an analogous art, Chen teaches a tire for cross-country racing (Para. [0024]) where the crown region (Fig. 2, Ref. Num. A) covers 1/3 of the tread width (Para. [0024]), where the two middle regions (Fig. 2, Ref. Num. B) cover 1/3 of the tread width (Para. [0024]), which would be 1/6 each, and where the two shoulder regions (Fig. 2, Ref. Num. C) covers 1/3 of the tread width (Para. [0024]), which would be 1/6 each. Chen also teaches that a land ratio of the crown region is 20%-25% (Para. [0024]) and that the land ratio of the shoulder regions is 25%-30% (Para. [0024]). This means that the land ratio of the shoulder region is in between 100% and 150% of the land ratio of the central region. Chen does not expressly disclose a value of 90% to 115%; however, it would have been obvious to a person of ordinary skill in the art to configure the land ratio of the shoulder region as a percent of the crown region within the claimed range since Chen discloses the land ratio of the shoulder region as a percent of the crown region as between 100% and 150% (Para. [0024]), said range overlapping the claimed range.

In another analogous art, Hikita teaches a tire where each of the middle blocks is connected with at least one of the crown blocks by a crown tie bar (Fig. 2, Ref. Num. 74), and the shoulder blocks by a shoulder tie bar (Fig. 2, Ref. Num. 78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishida and Chen with Hikita in order to have crown and shoulder tie bars. This modification will will improve tread rigidity to improve traction performance without impairing ground contact feel (Para. [0052], [0054]).
Regarding claim 7, Ishida teaches that at least one of the middle blocks (Fig. 2, Ref. Num. Bm) and the shoulder blocks (Fig. 2, Ref. Num. Bs) include a stepped ground contacting surface including a first top surface (Fig. 2, Ref. Num. 17) and a second top surface (Fig. 2, Ref. Num. 18) having a smaller block height that the first top surface (Fig. 4(a), Ref. Num. 16, 17).
Regarding claim 8, Ishida teaches that a groove is provided between the first and second top surfaces that includes a pair of axial portions (Fig. 3, Ref. Num. S1).
Regarding claim 17, Ishida teaches that the groove includes a circumferential portion (Fig. 3, Ref. Num. S2) and that each of the axial portions (Fig. 3, Ref. Num. S1) extends from a circumferential edge of the stepped ground contacting surface on one side (Fig. 3 ,Ref. Num. 16o, 17o) toward a circumferential edge of the stepped ground contacting surface on the other side to have a terminating end terminating within the stepped ground contacting surface without reaching the circumferential 
Regarding claim 18, Ishida teaches that the middle blocks (Fig. 2, Ref. Num. Bm) and the shoulder blocks (Fig. 2, Ref. Num. Bs) include the stepped ground contacting surface (Fig. 2, Ref. Num. 16, 17) where the axial portions of the shoulder blocks extend axially outwardly from the circumferential edges arranged on an inner side in the tire axial direction (Fig. 1, Ref. Num. Bs(21)), and the axial portions of the middle blocks extend axially 32inwardly from the circumferential edges arranged on an outer side in the tire axial direction (Fig. 1, Ref. Num. Bm (21)).
Regarding claim 19, Ishida teaches that at least one of the middle blocks and the shoulder blocks has a first block wall (Fig. 4(a), Ref. Num. 17o) extending inwardly in a tire radial direction from the first top surface (Fig. 4(a), Ref. Num. 17s) and a second block wall (Fig. 4(a), Ref. Num. 16o) extending inwardly in the tire radial direction from the second top surface (Fig. 4(a), Ref. Num. 16s), and the first block wall is positioned on an outer side of the block than the second block wall (Fig. 3, Ref. Num. 16o,17o).
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US D820,772 S) in view of Chen (US 2014/0318675 A1) and Hikita (US 2015/0122383 A1).
Regarding claim 1, Matsuda teaches a tire (Fig. 1; The description of ‘for running on rough terrain’ in the preamble is intended use and doesn’t require structure no shown by Ito and Ito would be capable of being used as a tire for running on rough terrain) comprising a tread portion (Fig. 2), wherein the tread portion includes a crown region (Annotated Figure 5 Below), middle regions (Annotated Figure 5 Below), and shoulder regions (Annotated Figure 5 Below), the crown region has a center portion thereof positioned on a tire equator (Annotated Figure 5 Below), the crown region is provided with a plurality of crown blocks (Blocks in the crown region in annotated figure 5 below), each of the middle regions is provided with a plurality of middle blocks (Blocks in the intermediate regions in annotated 

    PNG
    media_image5.png
    495
    366
    media_image5.png
    Greyscale

In an analogous art, Chen teaches a tire for cross-country racing (Para. [0024]) where the crown region (Fig. 2, Ref. Num. A) covers 1/3 of the tread width (Para. [0024]), where the two middle regions (Fig. 2, Ref. Num. B) cover 1/3 of the tread width (Para. [0024]), which would be 1/6 each, and where the two shoulder regions (Fig. 2, Ref. Num. C) covers 1/3 of the tread width (Para. [0024]), which would be 1/6 each. Chen also teaches that a land ratio of the crown region is 20%-25% (Para. [0024]) and that the land ratio of the shoulder regions is 25%-30% (Para. [0024]). This means that the land ratio of the shoulder region is in between 100% and 150% of the land ratio of the central region. Chen does not expressly disclose a value of 90% to 115%; however, it would have been obvious to a person of ordinary skill in the art to configure the land ratio of the shoulder region as a percent of the crown region within 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito with Chen in order to have the crown region cover 1/3 of the tread with and each of the shoulder and middle regions cover 1/6 of the tread width and for the shoulder region to have a land ratio that is 20%-25% for the crown region and 25% to 30% for the shoulder region. This modification will ensure that the crown and shoulder regions will contact the ground with a large enough area to ensure traction and stability.
In another analogous art, Hikita teaches a tire where each of the middle blocks is connected with at least one of the crown blocks by a crown tie bar (Fig. 2, Ref. Num. 74), and the shoulder blocks by a shoulder tie bar (Fig. 2, Ref. Num. 78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Matsuda and Chen with Hikita in order to have crown and shoulder tie bars. This modification will will improve tread rigidity to improve traction performance without impairing ground contact feel (Para. [0052], [0054]).
Regarding claim 7, modified Matsuda teaches that at least one middle block and shoulder blocks includes a stepped ground contacting surface including a first top surface (Fig. 5, surface in the center of block inside of the groove) and a second top surface (Fig. 5, surface in the outside of the block outside of the groove) having a smaller block height than the first top surface (Fig. 6 and Fig. 7 shows a cross-section across lines 6-6 and 7-7 in figure 5 respectively which shows that the first top surface is at a higher height than the second top surface.
Regarding claim 8, modified Matsuda teaches that a groove is provided between the first top surface and the second top surface (Fig. 5, groove in the surface of the blocks shown to be a groove in figures 6 and 7) that includes a pair of axial portions.
.

    PNG
    media_image6.png
    341
    233
    media_image6.png
    Greyscale

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0016437 A1) in view of Chen (US 2014/0318675 A1) as applied to claim 1 above, and further in view of Hikita (US 2012/0018067 A1, referred to as Hikita8067).
Regarding claim 5, Ito in view of Chen does not teach that the height of the shoulder and crown tie bars is between 10% and 40% of the height of the blocks.
In an analogous art, Hikita8067 teaches a tire where the crown and shoulder tire bars (Fig. 2A, Ref. Num. 21) are between 25% and 35% of the height of the tread blocks (Para. [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito in view of Chen with Hikita8067 in order to have the height of the crown and shoulder tie bars be between 25% and 35% of the tread block height. This modification will increase the stiffness of the tread blocks to increase traction performance (Para. [0073]). 

In analogous art, Hikita8067 teaches a first crown block (Fig. 2A, Ref. Num. 13a) that is arranged in the crown region, second crown blocks (Fig. 2A, Ref. Num. 13b, offset block crossing right side middle region boundary) that is arranged across the crown region and the middle region on one side in the tire axial direction, and third crown blocks (Fig. 2A, Ref. Num. 13b, offset block crossing left side middle region boundary) that is arranged across the crown region and the middle region on the other side in the tire axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito in view of Chen with Hikita8067 in order to have some of the crown blocks be offset to cross the boundary between the crown region and the shoulder region on both sides of the tire. This modification will balance the cornering grip performance between right and left turns (Para. [0052]).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2012/0024440 A1) in view of Chen (US 2014/0318675 A1) and Hikita (US 2015/0122383 A1) as applied to claim 1 above, and further in view of Hikita (US 2012/0018067 A1, referred to as Hikita8067).
Regarding claim 5, Ishida in view of Chen and Hikita does not teach that the height of the shoulder and crown tie bars is between 10% and 40% of the height of the blocks.
In an analogous art, Hikita8067 teaches a tire where the crown and shoulder tire bars (Fig. 2A, Ref. Num. 21) are between 25% and 35% of the height of the tread blocks (Para. [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishida in view of Chen and Hikita with Hikita8067 in order to have the height of the crown and 
Regarding claim 20, Ishida in view of Chen and Hikita does not teach a first, second, and third crown block.
In analogous art, Hikita8067 teaches a first crown block (Fig. 2A, Ref. Num. 13a) that is arranged in the crown region, second crown blocks (Fig. 2A, Ref. Num. 13b, offset block crossing right side middle region boundary) that is arranged across the crown region and the middle region on one side in the tire axial direction, and third crown blocks (Fig. 2A, Ref. Num. 13b, offset block crossing left side middle region boundary) that is arranged across the crown region and the middle region on the other side in the tire axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishida in view of Chen and Hikita with Hikita8067 in order to have some of the crown blocks be offset to cross the boundary between the crown region and the shoulder region on both sides of the tire. This modification will balance the cornering grip performance between right and left turns (Para. [0052]).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0016437 A1) in view of Chen (US 2014/0318675 A1) as applied to claim 2 and 1 above, and further in view of Hikita (US 2012/0305154 A1, referred to as HItkita5154).
Regarding claim 13, Ito in view of Chen does not teach the angle of the shoulder tie bars.
In an analogous art, Hikita5154 teaches that the angle between a middle block and the two adjacent shoulder blocks (Fig. 4, Ref. Num. θ1e) is between 30° and 50° to the tire axial direction (Para. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito and Chen with Hikita5154 in order to have the angle between the middle block and the 
Regarding claim 16, Ito in view of Chen does not teach that the angle of the crown tie bars with respect to the tire axial direction is larger than the angle of the shoulder tie bars.
In an analogous art, Hikita5154 teaches that the angle between a middle block and the two adjacent shoulder blocks (Fig. 4, Ref. Num. θ1e) is between 30° and 50° to the tire axial direction (Para. [0077]) and that the angle between a center block and a middle block (Fig. 4, Ref. Num. θ1d) is 25° to 45° (Para. [0074]) to the tire axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ito and Chen with Hikita5154 in order to have the angle between the middle block and the shoulder block be between 30° and 50° to the tire axial direction and the angle between the center block and the middle block be between 25° and 45°. This modification will improve the cornering performance (Hikita5154, Para. [0074], [0077]). While Ito in view of Chen and Hikita5154 doesn’t teach that the angle of the shoulder tie bar or the angle of the crown tie bars, since the shoulder tie bar and the crown tie bar extend from one corner of one block to the corner of another (Ito, Figure 1), the tie bars should extend at the same angle as the angle between the two blocks. Even though Ito in view of Chen and Hikita5154 doesn’t teach that the angle of the crown tie bars is greater than the angle of the shoulder tie bars, It would have been obvious to one of ordinary skill in the art to configure the angle of the crown tie bars is greater than the angle of the shoulder tie bars as their ranges overlap so that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749